Order, Supreme Court, New York County (Judith J. Gische, J.), entered February 27, 2006, which denied the motion of the Huggins defendants for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
The motion for summary judgment was properly denied. The conflicting testimony respecting the manner in which the alleged accident occurred does not permit the conclusion, at this stage of the litigation, that Doris Huggins, the driver of the vehicle in which plaintiff was a passenger at the time of the accident, bore no responsibility for the accident. Nor does the record at this procedural juncture permit the conclusion that defendant Mamadou was, as the Hugginses contend, wholly responsible for the accident. Indeed, on this record, there is a triable factual issue as to whether Mamadou’s vehicle was involved in the accident. Concur—Buckley, PJ., Mazzarelli, Williams, Gonzalez and Sweeny, JJ.